Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/13/2021 have been fully considered but they are not persuasive. 
 
 	Wakazono does not teach that a maximum exposure condition and a minimum exposure condition are obtained, Wakazono cannot possibly teach correcting the set exposure condition so as to decrease a difference between the maximum and minimum exposure conditions. 

 	Examiner disagrees because Claim language does not explicitly stating what is the maximum and minimum exposure conditions are. Broadest reasonable interpretation, it can interpreted as maximum or minimum exposures or exposures time, duration or anything related to exposures. Wakazono teaches correcting exposure by decreasing the difference between the maximum and minimum value which can be interpreted as maximum and minimum exposure conditions.

	However, Wakazono is combined with Molgaard to teach obtaining a maximum exposure condition and a minimum exposure condition among the exposure conditions set for each region of the plurality of regions of the image.



 	Obtaining differences between corresponding pixels of two different images (i.e., the short- and long-exposure images 200 and 205). Molgaard teaches decreasing the difference between the short and long exposure value (maximum and minimum value) which can be interpreted as maximum and minimum exposure conditions. Therefore, Molgaard teaches obtaining a maximum exposure condition and a minimum exposure condition among the exposure conditions set for each region of the plurality of regions of the image", as recited in claim 1. 

	Therefore, examiner maintains his ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698